
 
 
Exhibit 10.1



 
NIKE, INC.
 
1990 STOCK INCENTIVE PLAN
 
NON-STATUTORY STOCK OPTION AGREEMENT
 
Pursuant to the 1990 Stock Incentive Plan (the “Plan”) of NIKE, Inc., an Oregon
corporation (the “Company”), the Company grants to ______________ (the
“Optionee”) the right and the option (the “Option”) to purchase all or any part
of __________ of the Company’s Class B Common Stock at a purchase price of
$____________ per share, subject to the terms and conditions of this agreement
between the Company and the Optionee (this “Agreement”).  By accepting this
Option grant, the Optionee agrees to all of the terms and conditions of the
Option grant.  The terms and conditions of the Option grant set forth in the
attached Exhibit A and in the attached Appendix For Non-U.S. Optionees are
incorporated into and made a part of this Agreement.  Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
 
1.           Grant Date; Expiration Date.  The Grant Date for this Option is
_______.  The Option shall continue in effect until ________ (the “Expiration
Date”) unless earlier terminated as provided in Sections 1 or 6 of Exhibit
A.  The Option shall not be exercisable on or after the Expiration Date.
 
2.           Vesting of Option.  The Vesting Reference Date of this Option is
________.  Until it expires or is terminated as provided in Sections 1 or 6 of
Exhibit A, the Option may be exercised from time to time to purchase whole
shares as to which it has become exercisable.  The Option shall become
exercisable for 25% of the shares on each of the first four anniversaries of the
Vesting Reference Date, so that the Option will be fully exercisable on the
fourth anniversary of the Vesting Reference Date.
 
3.           Non-Statutory Stock Option.  The Company hereby designates the
Option to be a non-statutory stock option, rather than an Incentive Stock Option
as defined in Section 422 of the United States Internal Revenue Code of 1986, as
amended.
 
NIKE, Inc.
 
 
 
 

--------------------------------------------------------------------------------

Mark G. Parker
Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

NIKE, INC.
 
EXHIBIT A TO
 
1990 STOCK INCENTIVE PLAN
 
NON-STATUTORY STOCK OPTION AGREEMENT
 
1.           Termination of Employment or Service.
 
1.1           General Rule.  Except as provided in this Section 1 or in Section
6.2, the Option may not be exercised unless at the time of exercise the Optionee
is employed by or in the service of the Company and shall have been so employed
or provided such service continuously since the Grant Date.  For purposes of
this Agreement, the Optionee is considered to be employed by or in the service
of the Company if the Optionee is employed by or in the service of the Company
or any parent or subsidiary corporation of the Company (an “Employer”).
 
1.2           Termination Generally. If the Optionee’s employment or service
with the Company terminates for any reason other than total disability, death,
normal retirement or early retirement as provided in Sections 1.3, 1.4, 1.5 or
1.6, or cause or good reason in connection with a change in control as provided
in Section 6.2, the Option may be exercised at any time before the Expiration
Date or the expiration of three months after the date of termination, whichever
is the shorter period, but only if and to the extent the Optionee was entitled
to exercise the Option at the date of termination.
 
1.3           Termination Because of Total Disability.  If the Optionee’s
employment or service with the Company terminates because of total disability,
the Option shall, following the receipt and processing by the Company’s legal
department of any necessary and appropriate documentation in connection with the
Optionee’s termination (the “Processing Period”), become exercisable in full and
may be exercised at any time before the Expiration Date or before the date that
is four years after the date of termination, whichever is the shorter
period.  The term “total disability” means a medically determinable mental or
physical impairment that is expected to result in death or has lasted or is
expected to last for a continuous period of 12 months or more and that, in the
opinion of the Company and two independent physicians, causes the Optionee to be
unable to perform duties as an employee, director, officer or consultant of the
Employer and unable to be engaged in any substantial gainful activity.  Total
disability shall be deemed to have occurred on the first day after the two
independent physicians have furnished their written opinion of total disability
to the Company and the Company has reached an opinion of total disability.
 
1.4           Termination Because of Death.  If the Optionee dies while employed
by or in the service of the Company, the Option shall, following the Processing
Period, become exercisable in full and may be exercised at any time before the
Expiration Date or before the date that is four years after the date of death,
whichever is the shorter period, but only by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or by the
laws of descent and distribution of the state or country of domicile at the time
of death.
 
1.5           Termination Because of Normal Retirement.  Subject to Section 6.2,
if the Optionee’s employment or service with the Company terminates because of
the Optionee’s normal retirement before the first anniversary of the Vesting
Reference Date, the Option shall immediately terminate.  If the Optionee’s
employment or service with the Company terminates because of the Optionee’s
normal retirement on or after the first anniversary of the Vesting Reference
Date, the Option shall, following the Processing Period, become exercisable in
full and may be exercised at any time before the Expiration Date or before the
expiration of four years after the date of termination, whichever is the shorter
period.  For purposes of this Section 1.5, the term “normal retirement” means a
termination of employment or service other than as a result of death or total
disability that occurs at a time when (a) the Optionee’s age is at least 60
years, and (b) the Optionee has been employed by or in the service of the
Company or a parent or subsidiary corporation of the Company for at least five
full years.
 
1.6           Termination Because of Early Retirement.  Subject to Section 6.2,
if the Optionee’s employment or service with the Company terminates because of
the Optionee’s early retirement before the first anniversary of the Vesting
Reference Date, the Option shall immediately terminate.  If the Optionee’s
employment or service with the Company terminates because of the Optionee’s
early retirement on or after the first anniversary of the Vesting Reference
Date, the Option shall continue to become exercisable according to the schedule
specified in this Agreement with no forfeiture of any portion of the Option
resulting from such termination, and the Option may be exercised at any time
before the Expiration Date or before the expiration of four years after the date
of termination, whichever is the shorter period.  For purposes of this Section
1.6, the term “early retirement” means a termination of employment or service
other than as a result of death or total disability that occurs at a time when
(a) the Optionee’s age is at least 55 years and less than 60 years, and (b) the
Optionee has been employed by or in the service of the Company or a parent or
subsidiary corporation of the Company for at least five full years.
 
1.7           Absence on Leave.  Absence on leave or on account of illness or
disability under rules established by the committee of the Board of Directors of
the Company appointed to administer the Plan (the “Committee”) shall not be
deemed an interruption of employment or service.
 
1.8           Failure to Exercise Option.  To the extent that following
termination of employment or service, the Option is not exercised within the
applicable periods described above or in Section 6.2, all further rights to
purchase shares pursuant to the Option shall cease and terminate.
 
2.           Method of Exercise of Option. The Option may be exercised only by
notice in writing from the Optionee to the Company, or a broker designated by
the Company, of the Optionee’s binding commitment to purchase shares, specifying
the number of shares the Optionee desires to purchase under the Option and the
date on which the Optionee agrees to complete the transaction and, if required
to comply with the Securities Act of 1933, containing a representation that it
is the Optionee’s intention to acquire the shares for investment and not with a
view to distribution (the “Exercise Notice”).  On or before the date specified
for completion of the purchase, the Optionee must pay the Company the full
purchase price of those shares by either of, or a combination of, the following
methods at the election of the Optionee:  (a) cash payment by wire transfer; or
(b) delivery of an Exercise Notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds required
to pay the full purchase price.  Unless the Committee determines otherwise, no
shares shall be issued upon exercise of an Option until full payment for the
shares has been made, including all amounts owed for tax withholding as
discussed in Section 4 below.
 
3.           Nontransferability.  The Option is nonassignable and
nontransferable by the Optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the Optionee’s domicile at the time of death, and during the
Optionee’s lifetime, the Option is exercisable only by the Optionee.
 
4.           Responsibility for Taxes.  The Optionee shall, immediately upon
notification of the amount due, if any, pay to the Company by wire transfer, or
irrevocably instruct a broker to pay from stock sales proceeds, amounts
necessary to satisfy any applicable federal, state and local tax withholding
requirements.  If additional withholding is or becomes required (as a result of
exercise of the Option or as a result of disposition of shares acquired pursuant
to exercise of the Option) beyond any amount deposited before delivery of the
certificates, the Optionee shall pay such amount to the Company, by wire
transfer, on demand.  If the Optionee fails to pay the amount demanded, the
Company or the Employer may withhold that amount from other amounts payable to
the Optionee, including salary, subject to applicable law.
 
5.           Changes in Capital Structure.  If the outstanding shares of Common
Stock of the Company are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of any recapitalization, reclassification, stock split,
combination of shares or dividend payable in shares, appropriate adjustment
shall be made by the Committee in the number and kind of shares subject to the
Option, and the purchase price for shares subject to the Option, so that the
Optionee’s proportionate interest before and after the occurrence of the event
is maintained.  Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the
Committee.  Any such adjustments made by the Committee shall be conclusive.
 
6.           Sale of the Company; Change in Control.
 
6.1           Sale of the Company.  If there shall occur a merger, consolidation
or plan of exchange involving the Company pursuant to which the outstanding
shares of Common Stock of the Company are converted into cash or other stock,
securities or property, or a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
the assets of the Company, then either:
 
6.1.1           the Option shall be converted into an option to acquire stock of
the surviving or acquiring corporation in the applicable transaction for a total
purchase price equal to the total price applicable to the unexercised portion of
the Option, and with the amount and type of shares subject thereto and purchase
price per share thereof to be conclusively determined by the Committee, taking
into account the relative values of the companies involved in the applicable
transaction and the exchange rate, if any, used in determining shares of the
surviving corporation to be held by the former holders of the Company’s Class B
Common Stock following the applicable transaction, and disregarding fractional
shares; or
 
6.1.2           the Option will become exercisable in full effective as of the
consummation of such transaction, and the Committee shall approve some
arrangement by which the Optionee shall have a reasonable opportunity to
exercise the Option effective as of the consummation of such transaction or
otherwise realize the value of the Option, as determined by the Committee.  If
the Option is not exercised in accordance with procedures approved by the
Committee, the Option shall terminate (notwithstanding any provisions apparently
to the contrary in this Agreement).
 
6.2           Change in Control.  If Section 6.1.2 does not apply, the Option
shall, following a reasonable Processing Period, become exercisable in full and
may be exercised at any time before the Expiration Date or before the date that
is four years after the date of termination of employment or service, whichever
is the shorter period, if a Change in Control (as defined below) occurs and at
any time after the earlier of Shareholder Approval (as defined below), if any,
or the Change in Control and on or before the second anniversary of the Change
in Control, (i) the Optionee’s employment or service is terminated by the
Company (or its successor) without Cause (as defined below), or (ii) the
Optionee’s employment or service is terminated by the Optionee for Good Reason
(as defined below).
 
6.2.1           For purposes of this Agreement, a “Change in Control” of the
Company shall mean the occurrence of any of the following events:
 
(a)           At any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of the
Company (“Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that the term “Incumbent Director”
shall also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
 
(b)           At any time that the holders of the Class A Common Stock of the
Company have the right to elect (voting as a separate class) a majority of the
members of the Board of Directors of the Company, any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall,
as a result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than the Company, have become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the then outstanding
Class A Common Stock of the Company;
 
(c)           At any time after such time as the holders of the Class A Common
Stock of the Company cease to have the right to elect (voting as a separate
class) a majority of the members of the Board of Directors of the Company, any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company ordinarily
having the right to vote for the election of directors (“Voting Securities”)
representing thirty percent (30%) or more of the combined voting power of the
then outstanding Voting Securities;
 
(d)           A consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least 50% of the
combined voting power of the outstanding Voting Securities of the surviving
corporation or a parent corporation of the surviving corporation immediately
after the Merger, disregarding any Voting Securities issued to or retained by
such holders in respect of securities of any other party to the Merger; or
 
(e)           A sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company.
 
6.2.2           For purposes of this Agreement, “Shareholder Approval” shall
mean approval by the shareholders of the Company of a transaction, the
consummation of which would be a Change in Control.
 
6.2.3           For purposes of this Agreement, “Cause” shall mean (a) the
willful and continued failure to perform substantially the Optionee’s reasonably
assigned duties with the Company or the Employer (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Optionee by the Company or the
Employer which specifically identifies the manner in which the Company or the
Employer believes that the Optionee has not substantially performed the
Optionee’s duties, or (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company or the Employer.  No act,
or failure to act, shall be considered “willful” if the Optionee reasonably
believed that the action or omission was in, or not opposed to, the best
interests of the Company or the Employer.
 
6.2.4           For purposes of this Agreement, “Good Reason” shall mean:
 
(a)           the assignment of a different title, job or responsibilities that
results in a decrease in the level of responsibility of the Optionee after
Shareholder Approval, if applicable, or the Change in Control when compared to
the Optionee’s level of responsibility for the Company’s or the Employer’s
operations prior to Shareholder Approval, if applicable, or the Change in
Control; provided that Good Reason shall not exist if the Optionee continues to
have the same or a greater general level of responsibility for Company
operations after the Change in Control as the Optionee had prior to the Change
in Control even if the Company operations are a subsidiary or division of the
surviving company,
 
(b)           a reduction in the Optionee’s base pay as in effect immediately
prior to Shareholder Approval, if applicable, or the Change in Control,
 
(c)           a material reduction in total benefits available to the Optionee
under cash incentive, stock incentive and other employee benefit plans after
Shareholder Approval, if applicable, or the Change in Control compared to the
total package of such benefits as in effect prior to Shareholder Approval, if
applicable, or the Change in Control, or
 
(d)           the Optionee is required to be based more than 50 miles from where
the Optionee’s office is located immediately prior to Shareholder Approval, if
applicable, or the Change in Control except for required travel on company
business to an extent substantially consistent with the business travel
obligations which the Optionee undertook on behalf of the Company prior to
Shareholder Approval, if applicable, or the Change in Control.
 
7.           Clawback Policy.  The Optionee acknowledges and agrees that all
shares purchased upon exercise of the Option shall be subject to the NIKE, Inc.
Policy for Recoupment of Incentive Compensation as approved by the Board of
Directors and the Committee and in effect on the Grant Date.
 
8.           Conditions on Obligations.  The Company shall not be obligated to
issue shares of Class B Common Stock upon exercise of the Option if the Company
is advised by its legal counsel that such issuance would violate applicable
foreign, state or federal laws, including securities laws or exchange control
regulations.
 
9.           No Right to Employment or Service.  Nothing in the Plan or this
Agreement shall (a) confer upon the Optionee any right to be continued in the
employment of an Employer or interfere in any way with the Employer’s right to
terminate the Optionee’s employment at will at any time, for any reason, with or
without cause, or to decrease the Optionee’s compensation or benefits, or (b)
confer upon the Optionee any right to be retained or employed by the Employer or
to the continuation, extension, renewal or modification of any compensation,
contract or arrangement with or by the Employer.  The determination of whether
to grant any option under the Plan is made by the Company in its sole
discretion.  The grant of the Option shall not confer upon the Optionee any
right to receive any additional option or other award under the Plan or
otherwise.
 
10.           No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Optionee’s participation in the Plan, or the Optionee’s
acquisition or sale of the underlying shares of Class B Common Stock.  The
Optionee is hereby advised to consult with the Optionee’s own personal tax,
legal and financial advisors regarding the Optionee’s participation in the Plan
before taking any action related to the Plan.
 
11.           Successors of Company.  This Agreement shall be binding upon and
shall inure to the benefit of any successor of the Company but, except as
provided herein, the Option may not be assigned or otherwise transferred by the
Optionee.
 
12.           Rights as a Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any shares of Class B Common Stock until the date
the Optionee becomes the holder of record of those shares.  No adjustment shall
be made for dividends or other rights for which the record date occurs before
the date the Optionee becomes the holder of record.
 
13.           Amendments.   The Company may at any time amend this Agreement to
extend the expiration periods provided in Sections 1 or 6.2 or to increase the
portion of the Option that is exercisable.  Otherwise, this Agreement may not be
amended without the written consent of the Optionee and the Company.
 
14.           Committee Determinations.  The Optionee agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
or other administrator of the Plan as to the provisions of the Plan or this
Agreement or any questions arising thereunder.
 
15.           Governing Law; Attorneys’ Fees.  The Option grant and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Oregon.  For purposes of litigating any dispute that arises under this
grant or the Agreement, the parties hereby submit to and consent to the
jurisdiction of, and agree that such litigation shall be conducted, in the
courts of Washington County, Oregon or the United States District Court for the
District of Oregon, where this grant is made and/or to be performed.  In the
event either party institutes litigation hereunder, the prevailing party shall
be entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.
 
16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
17.           Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
18.           Appendix. Notwithstanding any provisions in this Agreement, if the
Optionee is a resident of any country other than the United States on the Grant
Date, the Option grant shall be subject to the special terms and conditions set
forth in the Appendix to this Agreement, including additional terms for all
non-U.S. optionees and additional terms for the Optionee’s country.  Moreover,
if the Optionee relocates outside of the United States to one of the countries
included in the Appendix, or from one such country to another such country, the
special terms and conditions for all non-U.S. optionees and for such country
will apply to the Optionee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Appendix constitutes part of this Agreement.
 
19.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements upon the Optionee’s participation in the Plan, on
the Option and on any shares of Class B Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require the Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
 
20.           Complete Agreement.  This Agreement, including the Appendix,
constitutes the entire agreement between the Optionee and the Company, both oral
and written concerning the matters addressed herein, except with regard to the
imposition of other requirements as described under Section 19 above, and all
prior agreements or representations concerning the matters addressed herein,
whether written or oral, express or implied, are terminated and of no further
effect.
 



 
 

--------------------------------------------------------------------------------

 

NIKE, INC.
 
APPENDIX FOR NON-U.S. OPTIONEES
 
1990 STOCK INCENTIVE PLAN
 
NON-STATUTORY STOCK OPTION AGREEMENT
 
This Appendix includes additional terms and conditions that govern Options for
Optionees residing outside of the United States and in one of the countries
listed herein.  Capitalized terms not explicitly defined in this Appendix but
defined in the Agreement shall have the same definitions as in the Agreement.
 
This Appendix also includes information regarding certain issues of which the
Optionee should be aware with respect to participation in the Plan.  The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of July 2010.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that the
Optionee not rely on the information in this Appendix as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Optionee exercises the
Option or sells shares of Class B Common Stock acquired upon exercise of the
Option.
 
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result.  Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in the Optionee’s country may apply to a particular situation.
 
Further, if the Optionee is a citizen or resident of a country other than the
one in which the Optionee is currently working, the information contained herein
may not be applicable.
 
Finally, the Company may, at any time and at its own discretion, restrict the
available methods of exercising the Option/paying the purchase price or direct
the repatriation of the proceeds of the sale of shares of Class B Common Stock
acquired upon exercise of the Option to facilitate compliance with any tax,
securities or other relevant laws in the Optionee’s country.

 
 

--------------------------------------------------------------------------------

 

ADDITIONAL TERMS FOR ALL NON-U.S. OPTIONEES
 
The following additional terms and conditions apply to the Option if the
Optionee is a resident of any country other than the United States at the time
of grant, vesting or exercise of the Option.  Additional country-specific terms
and conditions that apply to the Option if the Optionee is a resident of the
particular country begin on page APP-6.
 
1.           Active Employment.  Notwithstanding Section 1 of Exhibit A to the
Agreement, in the event of termination of the Optionee’s employment or service
(whether or not in breach of local labor laws):
 
1.1           the Optionee’s right to vest in the Option, if any, will terminate
effective as of the date that the Optionee is no longer actively employed or in
service,
 
1.2           the Optionee’s right to exercise the Option after termination of
employment or service, if any, will be measured by the date of termination of
active employment or service, and
 
1.3           neither the right to vest nor the right to exercise will be
extended by any notice period mandated under local law (e.g., active employment
or service would not include a period of “garden leave” or similar period
pursuant to local law).
 
The Committee shall have the exclusive discretion to determine when the Optionee
is no longer actively employed or in service for purposes of the Option.
 
2.           Responsibility for Taxes.  This provision replaces Section 4 of
Exhibit A to the Agreement.
 
Regardless of any action the Company or the Employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Optionee’s participation in the Plan and
legally applicable to the Optionee or deemed by the Company or the Employer to
be an appropriate charge to the Optionee even if technically due by the Company
or the Employer (“Tax-Related Items”), the Optionee acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Optionee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Optionee further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the issuance
of shares of Class B Common Stock upon exercise of the Option, the subsequent
sale of shares of Class B Common Stock acquired pursuant to such issuance and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result.  Further, if the Optionee has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Optionee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
Prior to any relevant taxable or tax-withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
 
 
(1)
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer;

 
 
(2)
withholding from proceeds of the sale of shares of Class B Common Stock acquired
upon exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization); or

 
 
(3)
withholding in shares to be issued upon exercise of the Option.

 
The Company shall withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates.  If the obligation for Tax-Related Items is satisfied by withholding in
shares, for tax purposes, the Optionee is deemed to have been issued the full
number of shares subject to the exercised Option, notwithstanding that a number
of the shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Optionee’s participation in the Plan.
 
Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that are
not, in the discretion of the Company or the Employer, satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares of Class B Common Stock, if the Optionee
fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items.
 
3.           Nature of Grant.  In accepting this Option grant, the Optionee
acknowledges that:
 
3.1           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;
 
3.2           the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
 
3.3           all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
 
3.4           the Optionee is voluntarily participating in the Plan;
 
3.5           the Option and the shares of Class B Common Stock subject to the
Option are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Optionee’s employment contract, if any;
 
3.6           the Option and the shares of Class B Common Stock subject to the
Option are not intended to replace any pension rights or compensation;
 
3.7           the Option and the shares of Class B Common Stock subject to the
Option are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any subsidiary or
affiliate of the Company;
 
3.8           the Option grant and the Optionee’s participation in the Plan will
not be interpreted to form an employment contract or relationship with the
Company or any subsidiary or affiliate of the Company;
 
3.9           the future value of the underlying shares of Class B Common Stock
is unknown and cannot be predicted with certainty;
 
3.10           if the underlying shares of Class B Common Stock do not increase
in value, the Option will have no value;
 
3.11           if the Optionee exercises the Option and obtains shares of Class
B Common Stock, the value of the shares of Class B Common Stock acquired upon
exercise may increase or decrease in value, even below the purchase price; and
 
3.12           no claim or entitlement to compensation or damages shall arise
from forfeiture of the Option resulting from termination of the Optionee’s
employment or service with the Company or the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Option to which the Optionee is not otherwise
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company or the Employer, waives his or her ability, if any, to bring such a
claim, and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then by participating in the Plan, the Optionee shall be deemed
irrevocably to have waived any entitlement to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.
 
4.           Data Privacy.  The Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, the Employer, the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.
 
The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
 
The Optionee understands that Data will be transferred to a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan.  The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country.  The Optionee
understands that the Optionee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Optionee’s local human
resources representative.  The Optionee authorizes the Company, a designated
Plan broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Optionee’s participation in the Plan.  The Optionee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan.  The Optionee understands that the
Optionee may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Optionee’s local human resources representative.  The Optionee
understands, however, that refusing or withdrawing the Optionee’s consent may
affect the Optionee’s ability to participate in the Plan.  For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee understands that the Optionee may contact the Optionee’s
local human resources representative.
 
5.           Language.  If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
6.           Exception to Retirement Provisions.  If the Company receives an
opinion of counsel that there has been a legal judgment and/or legal development
in the country of Optionee’s residence that would likely result in the favorable
retirement treatment under Sections 1.5 and 1.6 of Exhibit A being deemed
unlawful and/or discriminatory, then the Company will not apply Sections 1.5 and
1.6 of Exhibit A at the time of the Optionee’s termination of employment or
service, and instead will apply Section 1.2 of Exhibit A.
 


ARGENTINA
 
Securities Law Information.  Shares of the Company’s Class B Common Stock are
not publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.
 
Exchange Control Information.  Depending upon the method of exercise the
Optionee chooses with respect to the Option, the Optionee may be subject to
restrictions with respect to the purchase and/or transfer of foreign currency
pursuant to Argentine currency exchange regulations.  The Optionee hereby agrees
to comply with any and all Argentine currency exchange restrictions, approvals
and reporting requirements in connection with the exercise of the Option.


Under current regulations adopted by the Argentine Central Bank (“BCRA”), the
Optionee may purchase and remit foreign currency with a value of up to
US$2,000,000 per month for the purpose of acquiring foreign securities,
including shares of Class B Common Stock acquired under the Plan, without prior
approval from the BCRA.  However, the Optionee must register the purchase with
the BCRA and execute and submit an affidavit to the entity selling the foreign
currency confirming that the Optionee has not purchased and remitted funds in
excess of US$2,000,000 during the relevant month.


In the event that the Optionee transfers proceeds in excess of US$2,000,000 from
the sale of shares of Class B Common Stock acquired under the Plan into
Argentina in a single month, the Optionee will be required to place 30% of any
proceeds in excess of US$2,000,000 in a non-interest bearing dollar denominated
mandatory deposit account for a holding period of 365 days.
 
Please note that exchange control regulations in Argentina are subject to
frequent change.  The Optionee should consult with his or her personal legal
advisor regarding any exchange control obligations that the Optionee may have
prior to exercising the Option or receiving proceeds from the sale of shares of
Class B Common Stock acquired upon exercise of the Option.
 
AUSTRALIA
 
Limitations on Exercise.  The following supplements Section 2 of Exhibit A to
the Agreement and Section 2 of the Additional Terms For All Non-U.S. Optionees
in this Appendix:
 
If the Option vests when the market price per share of Class B Common Stock is
equal to or less than the purchase price for the Option, the Optionee shall not
be permitted to exercise the Option.  The Option may only be exercised starting
on the business day following the first day on which the market price per share
of Class B Common Stock exceeds the purchase price for the Option.
 
Lastly, due to tax laws in Australia, the Expiration Date of the Option shall be
the date that is seven (7) years from the Grant Date.
 
Securities Law Information.  If the Optionee acquires shares of Class B Common
Stock upon exercise of the Option and subsequently offers the shares for sale to
a person or entity resident in Australia, such an offer may be subject to
disclosure requirements under Australian law, and the Optionee should obtain
legal advice regarding any applicable disclosure requirements prior to making
any such offer.
 
AUSTRIA
 
Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the Option,
the Optionee may be entitled to revoke his or her acceptance of the Agreement if
the conditions listed below are met:
 
 
(i)
If the Optionee accepts the Option outside of the business premises of the
Company, the Optionee may be entitled to revoke his or her acceptance of the
Agreement, provided the revocation is made within one week after the Optionee
accepts the Agreement.

 
 
(ii)
The revocation must be in written form to be valid.  It is sufficient if the
Optionee returns the Agreement to the Company or the Company’s representative
with language that can be understood as the Optionee’s refusal to conclude or
honor the Agreement, provided the revocation is sent within the period set forth
above.

 
BELGIUM
 
Taxation of Option.  The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise).
 
Reporting Information.  The Optionee is required to report any bank or brokerage
accounts opened and maintained outside Belgium on his or her annual tax return.
 
BRAZIL
 
Compliance with Law.  By accepting the Option, the Optionee acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends, and the sale of shares issued upon exercise of the Option.
 
Exchange Control Information.  If the Optionee is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000.  Assets
and rights that must be reported include shares issued upon exercise of the
Option.
 
CANADA
 
Method of Exercise.  This provision supplements Section 2 of Exhibit A to the
Agreement and Section 2 of the Additional Terms For All Non-U.S. Optionees in
this Appendix:
 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Optionee will not be permitted to pay the purchase price or any Tax-Related
Items by delivery to the Company, or attestation to the Company of ownership, of
other Class B Common Stock.
 
French Language Provision.  The following provision will apply if the Optionee
is a resident of Quebec:
 
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
 
Termination of Employment or Service.  This provision supplements Section 1 of
the Additional Terms For All Non-U.S. Optionees in this Appendix.
 
In the event of involuntary termination of the Optionee’s employment or service
(whether or not in breach of local labor laws), the Optionee’s right to receive
and vest in the Option, if any, will terminate effective as of the date that is
the earlier of: (1) the date the Optionee receives notice of termination of
employment or service from the Company or the Optionee’s Employer, or (2) the
date the Optionee is no longer actively employed by or in the service of the
Company or his or her Employer regardless of any notice period or period of pay
in lieu of such notice required under local law (including, but not limited to,
statutory law, regulatory law and/or common law); the Committee shall have the
exclusive discretion to determine when the Optionee no longer actively employed
or in service for purposes of the Option grant.
 
Data Privacy.  This provision supplements Section 4 of the Additional Terms For
All Non-U.S. Optionees in this Appendix:
 
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  The Optionee further authorizes the Company, any subsidiary or affiliate
and the Committee to disclose and discuss the Option with their advisors.  The
Optionee further authorizes the Company and any subsidiary or affiliate to
record such information and to keep such information in the Optionee’s employee
file.
 
CHINA
 
Method of Exercise.  This provision supplements Section 2 of Exhibit A to the
Agreement and Section 2 of the Additional Terms For All Non-U.S. Optionees in
this Appendix:
 
Notwithstanding anything to the contrary in the Agreement or the Plan, due to
exchange control laws in China, the Optionee will be required to exercise his or
her Option using the cashless sell-all exercise method pursuant to which all
shares subject to the exercised Option will be sold immediately upon exercise
and the proceeds of sale, less the purchase price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Optionee in accordance
with any applicable exchange control laws and regulations.  The Company reserves
the right to provide additional methods of exercise depending on the development
of local law.  This restriction will not apply to non-PRC citizens.
 
Exchange Control Requirements.  The Optionee understands and agrees that,
pursuant to local exchange control requirements, the Optionee will be required
to immediately repatriate the cash proceeds from the cashless exercise of the
Option to China.  The Optionee further understands that, under local law, such
repatriation of his or her cash proceeds may need to be effectuated through a
special exchange control account established by the Company, subsidiary,
affiliate or the Employer, and the Optionee hereby consents and agrees that any
proceeds from the sale of shares may be transferred to such special account
prior to being delivered to the Optionee.  The Company is under no obligation to
secure any particular exchange conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions.  The Optionee further agrees to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China.  These requirements will
not apply to non-PRC citizens.
 
CHILE
 
Securities Law Information.  Neither the Company nor the shares of Class B
Common Stock subject to the Option are registered with the Chilean Registry of
Securities or under the control of the Chilean Superintendence of Securities.
 
Exchange Control Information.  It is the Optionee’s responsibility to make sure
that the Optionee complies with exchange control requirements in Chile when the
value of his or her Option transaction is in excess of US$10,000, regardless of
whether the Optionee exercises his or her Option through a cash exercise or
cashless method of exercise.
 
If the Optionee uses the cash exercise method to exercise his or her Option and
the Optionee remits funds in excess of US$10,000 out of Chile, the remittance
must be made through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office).  In such case, the Optionee must provide to
the bank or registered foreign exchange office certain information regarding the
remittance of funds (e.g., destination, currency, amount, parties involved,
etc.).
 
If the Optionee exercises his or her Option using a cashless exercise method and
the aggregate value of the purchase price exceeds US$10,000, the Optionee must
sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations
and file it directly with the Central Bank within 10 days of the exercise date.
 
The Optionee is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends.  However, if the Optionee decides to
repatriate such funds, the Optionee must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000.  In such case, the Optionee
must report the payment to a commercial bank or registered foreign exchange
office receiving the funds.
 
If the Optionee’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the investments annually to the Central Bank.  Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations must be used to file this report.
 
Please note that exchange control regulations in Chile are subject to
change.  The Optionee should consult with his or her personal legal advisor
regarding any exchange control obligations that the Optionee may have prior to
exercising the Option or receiving proceeds from the sale of shares acquired
upon exercise of the Option.
 
Annual Tax Reporting Obligation.  The Chilean Internal Revenue Service (“CIRS”)
requires all taxpayers to provide information annually regarding:  (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the results of foreign investments.  These annual reporting obligations
must be complied with by submitting a sworn statement setting forth this
information before March 15 of each year.  The forms to be used to submit the
sworn statement are Tax Form 1853 “Annual Sworn Statement Regarding Credits for
Taxes Paid Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding
Investments Held Abroad.”  If the Optionee is not a Chilean citizen and has been
a resident in Chile for less than three years, the Optionee is exempt from the
requirement to file Tax Form 1853.  These statements must be submitted
electronically through the CIRS website:  www.sii.cl.
 
CZECH REPUBLIC
 
Exchange Control Information.  Upon request of the Czech National Bank, the
Optionee may need to file a notification within 15 days of the end of the
calendar quarter in which he or she acquires shares upon exercise of the Option.
 
DENMARK
 
Exchange Control and Tax Reporting Information.  The Optionee may hold shares
acquired upon exercise of the Option in a safety-deposit account (e.g., a
brokerage account) either with a Danish bank or with an approved foreign broker
or bank.  If the shares are held with a foreign broker or bank, the Optionee is
required to inform the Danish Tax Administration about the safety-deposit
account.  For this purpose, he or she must file a Form V (Erklaering V) with the
Danish Tax Administration.  Both the Optionee and the broker or bank must sign
the Form V.  By signing the Form V, the broker or bank undertakes an obligation,
without further request each year, to forward information to the Danish Tax
Administration concerning the shares in the account.  By signing the Form V, the
Optionee authorizes the Danish Tax Administration to examine the account.
 
In addition, if the Optionee opens a brokerage account (or a deposit account
with a U.S. bank), the brokerage account (or bank account, as applicable) will
be treated as a deposit account because cash can be held in the
account.  Therefore, the Optionee must also file a Form K (Erklaering K) with
the Danish Tax Administration.  Both the Optionee and the broker must sign the
Form K.  By signing the Form K, the broker undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the deposit account.  By signing the
Form K, the Optionee authorizes the Danish Tax Administration to examine the
account.
 
FINLAND
 
There are no country specific provisions.
 
FRANCE
 
Language Consent.  By accepting the Option, the Optionee confirms having read
and understood the documents relating to this grant (the Plan, the Agreement and
this Appendix) which were provided in English language.  The Optionee accepts
the terms of those documents accordingly.
 
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.
 
Exchange Control Information.  The Optionee may hold shares of Class B Common
Stock obtained under the Plan outside of France provided that the Optionee
declares all foreign accounts whether open, current, or closed on his or her
annual income tax return.
 
GERMANY
 
Exchange Control Information.  If the Optionee remits proceeds in excess of
€12,500 out of or into Germany, such cross-border payment must be reported
monthly to the State Central Bank.  This reporting is normally accomplished
through the German bank involved in processing the Optionee's payment.  In
addition, the Optionee must report any receivables or payables or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.


GREECE
 
Exchange Control Information.  If the Optionee exercises his or her Option
through a cash exercise, withdraws funds from a bank in Greece and remits those
funds out of Greece, the Optionee will be required to submit a written
application to the bank containing the following information:  (i) amount and
currency to be remitted; (ii) account to be debited; (iii) name and contact
information of the beneficiary (the person or company to whom the funds are to
be remitted); (iv) bank of the beneficiary with address and code number; (v)
account number of the beneficiary; (vi) details of the payment such as the
purpose of the transaction (e.g., exercise of shares); and (vii) expenses of the
transaction.
 
If the Optionee exercises his or her Option by way of a cashless method of
exercise, this application will not be required since no funds will be remitted
out of Greece.
 
HONG KONG
 
Securities Law Information:  Warning:  The Option and shares acquired upon
exercise of the Option do not constitute a public offering of securities under
Hong Kong law and are available only to employees of the Company, its
subsidiaries or affiliates.  The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong.  Nor have the documents been
reviewed by any regulatory authority in Hong Kong.  The Option is intended only
for the personal use of each eligible employee of the Employer, the Company or
any subsidiary or affiliate and may not be distributed to any other person.  The
Optionee is advised to exercise caution in relation to the Option.  If the
Optionee is in any doubt about any of the contents of the Agreement, including
this Appendix, or the Plan, the Optionee should obtain independent professional
advice.
 
Sale Restriction.  Notwithstanding anything contrary in the Agreement or the
Plan, in the event the Option vests and the Optionee or his or her heirs and
representatives exercise the Option such that shares are issued to the Optionee
or his or her heirs and representatives within six months of the Grant Date, the
Optionee agrees that the Optionee or his or her heirs and representatives will
not dispose of any shares acquired prior to the six-month anniversary of the
Grant Date.
 
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
 
HUNGARY
 
There are no country specific provisions.
 
INDIA
 
Method of Exercise.  Notwithstanding anything to the contrary in the Plan or the
Agreement, due to legal restrictions in India, the Optionee will not be
permitted to pay the purchase price by a “sell-to-cover” exercise (i.e., where
shares of Class B Common Stock subject to the Option will be sold immediately
upon exercise and the proceeds of the sale will be remitted to the Company to
cover the purchase price for the purchased shares and any Tax-Related Items or
Fringe Benefit Tax withholding).  The Company reserves the right to permit this
method of payment depending on the development of local law.
 
Repatriation of Proceeds of Sale.  The Optionee agrees to repatriate all
proceeds received from the sale of shares of Class B Common Stock to India
within a reasonable time following the sale of the shares of Class B Common
Stock (i.e., within 90 days).  The Optionee must maintain the foreign inward
remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Company requests
proof of repatriation. It is the Optionee’s responsibility to comply with
applicable exchange control laws in India.
 
INDONESIA
 
Method of Exercise.  The following provision supplements Section 2 of Exhibit A
to the Agreement and Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix:
 
Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise.  To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to:  (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee.  The Optionee will not be permitted to hold shares after
exercise.  Depending on the development of local laws or the Optionee’s country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Agreement.
 
ISRAEL
 
Securities Law Notification.  This offer of the Option does not constitute a
public offering under the Securities Law, 1968.
 
Method of Exercise.  The following provision supplements Section 2 of Exhibit A
to the Agreement and Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix:
 
Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise.  To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to:  (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee.  The Optionee will not be permitted to hold shares after
exercise.  Depending on the development of local laws or the Optionee’s country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Agreement.
 
ITALY
 
Method of Exercise.  The following provision supplements Section 2 of Exhibit A
to the Agreement and Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix:
 
Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise.  To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to:  (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee.  The Optionee will not be permitted to hold shares after
exercise.  Depending on the development of local laws or the Optionee’s country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Agreement.
 
Data Privacy Notice.  This provision replaces Section 4 of the Additional Terms
For All Non-U.S. Optionees in this Appendix:
 
The Optionee understands that the Company and the Employer as a data processor
of the Company may hold certain personal information about the Optionee,
including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any subsidiary or affiliate, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Optionee’s favor, and that the Company and the Employer will process said
data and other data lawfully received from third parties (collectively,
“Personal Data”) for the exclusive purpose of managing and administering the
Plan and complying with applicable laws, regulations and legislation. The
Optionee also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Optionee’s denial to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Optionee’s ability to participate in the Plan.  The Optionee understands
that Personal Data will not be publicized, but it may be accessible by the
Employer as a data processor of the Company and within the Employer’s
organization by its internal and external personnel in charge of
processing.  Furthermore, Personal Data may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan.  The Optionee understands that Personal Data may also be
transferred to the independent registered public accounting firm engaged by the
Company, and also to the legitimate addressees under applicable laws.  The
Optionee further understands that the Company and its subsidiaries or affiliates
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan, and that the Company and its subsidiaries or affiliates may each
further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
the Optionee may elect to deposit any shares acquired under the Plan or any
proceeds from the sale of such shares.  Such recipients may receive, possess,
use, retain and transfer Personal Data in electronic or other form, for the
purposes of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that these recipients may
be acting as controllers, processors or persons in charge of processing, as the
case may be, according to applicable privacy laws, and that they may be located
in or outside the European Economic Area, such as in the United States or
elsewhere, including countries that do not provide an adequate level of data
protection as intended under Italian privacy law.
 
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
 
The Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
 
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan.  The Optionee understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its content, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Personal Data processing.  To
exercise privacy rights the Optionee should address the Data Controller as
defined in the employee privacy policy.  Furthermore, the Optionee is aware that
Personal Data will not be used for direct marketing purposes.  In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting the Optionee’s human resources department.
 
Plan Document Acknowledgment.  By accepting the Option, the Optionee
acknowledges that he or she has received a copy of the Plan, the Agreement and
this Appendix and has reviewed the Plan, the Agreement and this Appendix in
their entirety and fully accepts all provisions thereof.  The Optionee further
acknowledges that he or she has read and specifically and expressly approves (a)
the following provisions of Exhibit A to the Agreement: (i) Section 9: No Right
to Employment or Service; (ii) Section 15: Governing Law; Attorneys’ Fees; and
(iii) Section 18: Appendix; (b) the following provisions of the Additional Terms
For All Non-U.S. Optionees in this Appendix: (i) Section 2: Responsibility for
Taxes; (ii) Section 3: Nature of Grant; and (iii) Section 5: Language; and (c)
the Data Privacy Notice section set forth immediately above in this Appendix.
 
Exchange Control Information.  The Optionee is required to report the following
on his or her annual tax return: (1) any transfers of cash or shares to or from
Italy exceeding €10,000, (2) any foreign investments or investments held outside
of Italy at the end of the calendar year exceeding €10,000 if such investments
(e.g., Options, shares of Class B Common Stock, or cash) may result in income
taxable in Italy (this will include reporting any vested Options if their
intrinsic value (i.e., the difference between the fair market value of the
shares underlying the vested options at the end of the year and the purchase
price) combined with other foreign assets exceed €10,000), and (3) the amount of
the transfers to and from abroad which have had an impact during the calendar
year on the Optionee’s foreign investments or investments held outside of Italy.
Under certain circumstances, the Optionee may be exempt from the requirement
under (1) above if the transfer or investment is made through an authorized
broker resident in Italy.


 
JAPAN
 
There are no country specific provisions.
 
KOREA
 
Exchange Control Information.  If the Optionee remits funds out of Korea to pay
the purchase price, the remittance of funds must be confirmed by a foreign
exchange bank in Korea.  The Optionee should submit the following supporting
documents evidencing the nature of the remittance to the bank together with the
confirmation application:  (i) the Agreement; (ii) the Plan; and (iii) his or
her certificate of employment.  This confirmation is not necessary if the
Optionee pays the purchase price through any form of payment whereby some or all
of the shares purchased upon exercise of the Option are sold to pay the purchase
price, because in this case there is no remittance of funds out of Korea.
 
If the Optionee realizes US$500,000 or more from the sale of shares, he or she
must repatriate the proceeds to Korea within eighteen (18) months of the sale.
 
MALAYSIA
 
Malaysian Insider Trading Notification.  The Optionee should be aware of the
Malaysian insider-trading rules, which may impact his or her acquisition or
disposal of shares or rights to shares under the Plan.  Under the Malaysian
insider-trading rules, the Optionee is prohibited from purchasing or selling
shares (e.g., an Option, shares) when he or she is in possession of information
which is not generally available and which he or she knows or should know will
have a material effect on the price of shares once such information is generally
available.
 
Director Notification Obligation.  If the Optionee is a director of the
Company’s Malaysian subsidiary, he or she is subject to certain notification
requirements under the Malaysian Companies Act.  Among these requirements is an
obligation to notify the Malaysian subsidiary in writing when the Optionee
receives or disposes of an interest (e.g., Option, shares) in the Company or any
related company.  Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.
 
MEXICO
 
No Entitlement or Claims for Compensation.  This provision supplements Section 3
of the Additional Terms For All Non-U.S. Optionees in this Appendix:
 
By accepting the Option, the Optionee understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
 
Policy Statement.  The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
 
The Company, with registered offices at One Bowerman Drive, Beaverton OR, 97005,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and, in the Optionee’s case, the acquisition of shares
does not, in any way, establish an employment relationship between the Optionee
and the Company since the Optionee is participating in the Plan on a wholly
commercial basis and the sole employer is NIKE de Mexico S.A. de C.V., Ontario
1107, Col. Providencia, C.P. 44630, Guadalajara, Mexico, CP 44620, nor does it
establish any rights between the Optionee and the Employer.
 
Plan Document Acknowledgment.  By accepting the Option, the Optionee
acknowledges that he or she has received copies of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement.
 
In addition, by accepting the Option, the Optionee further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in Section 3 of the Additional Terms For All Non-U.S. Optionees in this
Appendix, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and its parent, subsidiaries and affiliates are not responsible for any
decrease in the value of the shares underlying the Option.
 
Finally, the Optionee hereby declares that he or she does do not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and its parent, subsidiaries and
affiliates with respect to any claim that may arise under the Plan.
 
Spanish Translation
 
Reconocimiento de la Ley Laboral.  Estas disposiciones complementan el apartado
3 Condiciones adicionales para todos los no-EE.UU. Optionees en el presente
Apéndice :
 
Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.
 
Declaración de Política.  La invitación por parte de la Compañía bajo el Plan es
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.
 
La Compañía, con oficinas registradas ubicadas en One Bowerman Drive, Beaverton
OR, 97005, EE.UU., es la única responsable por la administración del Plan y de
la participación en el mismo y, en el caso del que tiene la opción, la
adquisición de acciones no establece de forma alguna, una relación de trabajo
entre el que tiene la opción y la Compañía, ya que la participación en el Plan
por parte del que tiene la opción es completamente comercial y el único patrón
es NIKE de Mexico S.A. de C.V., Ontario 1107, Col. Providencia, C.P. 44630,
Guadalajara, Mexico, CP 44620, así como tampoco establece ningún derecho entre
el que tiene la opción y el patrón.
 
Reconocimiento del Plan de Documentos.  Por medio de la aceptación de la Opción,
el que tiene la opción reconoce que ha recibido copias del Plan, que el mismo ha
sido revisado al igual que la totalidad del Acuerdo y, que ha entendido y
aceptado las disposiciones contenidas en el Plan y en el Acuerdo.
 
Adicionalmente, por medio de la aceptación de la Opción, el que tiene la opción
reconoce que ha leído, y que aprueba específica y expresamente los términos y
condiciones contenidos en el apartado 3 Condiciones adicionales para todos los
no-EE.UU. Optionees en el presente Apéndice, sección en la cual se encuentra
claramente descrito y establecido lo siguiente:  (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el Plan y la participación en el mismo
es ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, así como su sociedad
controlante, subsidiaria or filiales no son responsables por cualquier
detrimento en el valor de las acciones en relación con la Opción.
 
Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a su sociedad controlante, subsidiaria or
filiales con respecto a cualquier demanda que pudiera originarse en virtud del
Plan.
 
NETHERLANDS
 
Labor Law Acknowledgment.  By accepting the Option, the Optionee acknowledges
that: (i) the Option is intended as an incentive for the Optionee to remain
employed with the Employer and is not intended as remuneration for labor
performed; and (ii) the Option is not intended to replace any pension rights or
compensation.
 
Securities Law Information. The Optionee should be aware of the Dutch
insider-trading rules, which may impact the sale of shares of Class B Common
Stock issued upon exercise of the Option.  In particular, the Optionee may be
prohibited from effectuating certain transactions if he or she has inside
information about the Company.
 
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price.  The insider could be any employee of the Company or a subsidiary
in the Netherlands who has inside information as described herein.
 
Given the broad scope of the definition of inside information, an Optionee
working at a subsidiary or affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she has such inside
information.
 
If the Optionee is uncertain whether the insider-trading rules apply to him or
her, then the Optionee should consult with his or her personal legal advisor.
 
NEW ZEALAND
 
Securities Law Notification.  The Optionee will receive the following documents
(in addition to this Appendix) in connection with the Option grant:
 
(i)           an Agreement which sets forth the terms and conditions of the
Option grant;
 
(ii)
a copy of the Company’s most recent annual report and most recent financial
reports that have been made publicly available to enable the Optionee to make
informed decisions concerning the Option; and

 
(iii)
a copy of a summary of the Plan (“Summary”) (i.e., the Company’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the Company
will provide any attachments or documents incorporated by reference into the
Summary upon written request.  The documents incorporated by reference into the
Summary are updated periodically.  Should the Optionee request copies of the
documents incorporated by reference into the Summary, the Company will provide
the Optionee with the most recent documents incorporated by reference.

 
NORWAY
 
No country-specific terms apply.
 
PHILIPPINES
 
Securities Law Information.  The sale or disposal of shares of Class B Common
Stock acquired under the Plan may be subject to certain restrictions under
Philippines securities laws.  Those restrictions should not apply if the offer
and resale of Class B Common Stock takes place outside of the Philippines
through the facilities of a stock exchange on which the shares of Class B Common
Stock are listed.  The shares of Class B Common Stock are currently listed on
the New York Stock Exchange.  The Optionee’s designated broker should be able to
assist the Optionee in the sale of shares of Class B Common Stock on the New
York Stock Exchange.  If the Optionee has questions with regard to the
application of Philippines securities laws to the disposal or sale of the shares
of Class B Common Stock acquired under the Plan then the Optionee should consult
with his or her legal advisor.
 
POLAND
 
Exchange Control Information.  If the Optionee transfers funds in excess of
€15,000 into or out of Poland in connection with the purchase or sale of shares
acquired upon exercise of the Option, the funds must be transferred via a bank
account.  The Optionee is required to retain the documents connected with a
foreign exchange transaction for a period of five (5) years, as measured from
the end of the year in which such transaction occurred.  If the Optionee holds
shares acquired upon exercise of the Option and/or maintains a bank or brokerage
account abroad, the Optionee will have reporting duties to the National Bank of
Poland. The Optionee should consult with his or her personal legal advisor to
determine what he or she must do to fulfill any applicable reporting duties.
 
PORTUGAL
 
Exchange Control Information.  If the Optionee holds shares purchased upon
exercise of the Option, the acquisition of shares should be reported to the
Banco de Portugal for statistical purposes.  If the shares are deposited with a
commercial bank or financial intermediary in Portugal, such bank or financial
intermediary will submit the report on the Optionee’s behalf.  If the shares are
not deposited with a commercial bank or financial intermediary in Portugal, the
Optionee is responsible for submitting the report to the Banco de Portugal.
 
RUSSIA
 
U.S. Transaction.  The Optionee understands that the Option shall be valid and
this Agreement shall be concluded and become effective only when the Agreement
is electronically received by the Company in the United States.  Upon exercise
of the Option, any shares to be issued to the employee shall be delivered to the
Optionee through a bank or brokerage account in the United States. The Optionee
is not permitted to sell the shares of Class B Common Stock directly to other
Russian legal entities or individuals.


Securities Law Notification.  This Appendix, the Agreement, the Plan and all
other materials that the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia.  The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia.
 
Exchange Control Information.  In order to perform a cash exercise of the
Option, the Optionee must remit the funds from a foreign currency account at an
authorized bank in Russia.  This requirement does not apply if the Optionee uses
a cashless method of exercise, such that there is no remittance of funds out of
Russia.
 
Under current exchange control regulations, within a reasonably short time after
sale of the shares acquired upon exercise of the Option, the Optionee must
repatriate the sale proceeds to Russia.  Such sale proceeds must be initially
credited to the Optionee through a foreign currency account at an authorized
bank in Russia.  After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.  If the Optionee exercises his or her Option through a cashless
sell-all method of exercise (whereby the Optionee instructs the broker to sell
all of the shares issued upon exercise of his or her Option, use the proceeds to
pay the purchase price, brokerage fees and any Tax-Related Items and remit the
balance in cash to the Optionee), to the extent that the Optionee receives the
exercise proceeds through the Optionee’s local payroll, the requirement to
credit the proceeds through a Russian authorized bank will not apply to the
Optionee.
 
The Optionee is encouraged to contact his or her personal advisor before
remitting the Optionee’s sale proceeds to Russia as exchange control
requirements may change.
 
SINGAPORE
 
Securities Law Notification. The Options were granted to the Optionee pursuant
to the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The Plan document
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  The Optionee should note that his or her Options are subject to
section 257 of the SFA and the Optionee will not be able to make any subsequent
sale in Singapore, or any offer of such subsequent sale of the shares of Class B
Common Stock underlying the Option unless such sale or offer in Singapore is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Cap 289, 2006 Ed.).
 
Director Notification Obligation.  If the Optionee is a director, associate
director or shadow director of a Singapore subsidiary of the Company, the
Optionee is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Singaporean subsidiary in writing when the Optionee receives an interest (e.g.,
Option, shares) in the Company or any related companies.  Please contact the
Company to obtain a copy of the notification form.  In addition, the Optionee
must notify the Singapore subsidiary when the Optionee sells shares of the
Company or any related company (including when the Optionee sells shares
acquired under the Plan).  These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related
company.  In addition, a notification must be made of the Optionee’s interests
in the Company or any related company within two days of becoming a director.
 
SOUTH AFRICA
 
Responsibility for Taxes.  The following provision supplements Section 2 of the
Additional Terms For All Non-U.S. Optionees in this Appendix:
 
By accepting the Option, the Optionee agrees that, immediately upon exercise of
the Option, he or she will notify the Employer of the amount of any gain
realized.  If the Optionee fails to advise the Employer of the gain realized
upon exercise, he or she may be liable for a fine.  The Optionee will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld.
 
Tax Clearance Certificate for Cash Exercises.  If the Optionee exercises the
Option using a cash exercise method, the Optionee must obtain and provide to the
Employer, or any third party designated by the Employer or the Company, a Tax
Clearance Certificate (with respect to Foreign Investments) bearing the official
stamp and signature of the Exchange Control Department of the South African
Revenue Service (“SARS”).  The Optionee must renew this Tax Clearance
Certificate every twelve months, or such other period as may be required by the
SARS.  If the Optionee exercises by a cashless exercise method whereby no funds
are remitted out of South Africa, no Tax Clearance Certificate is required.
 
Exchange Control Information.  The Optionee should consult his or her personal
advisor to ensure compliance with applicable exchange control regulations in
South Africa; as such regulations are subject to frequent change.  The Optionee
is responsible for ensuring compliance with all exchange control laws in South
Africa.
 
SPAIN
 
Nature of Grant.  This provision supplements Section 3 of the Additional Terms
For All Non-U.S. Optionees in this Appendix:
 
In accepting the Option, the Optionee consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
 
The Optionee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant stock options under the Plan to individuals who
may be employees of the Company or a subsidiary or affiliate throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any subsidiary or affiliate.  Consequently, the Optionee
understands that the Option is granted on the assumption and condition that the
Option and any shares acquired upon exercise of the Option are not part of any
employment contract (either with the Company or any subsidiary or affiliate) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever.  In addition, the
Optionee understands that the Option would not be granted to the Optionee but
for the assumptions and conditions referred to herein; thus, the Optionee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Option shall be null and void.
 
This Option is a conditional right to shares of Class B Common Stock and can be
forfeited in the case of, or affected by, the Optionee’s termination of
employment.  This will be the case, for example, even if (1) the Optionee is
considered to be unfairly dismissed without good cause; (2) the Optionee is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Optionee terminates employment due to a change of work
location, duties or any other employment or contractual condition; (4) the
Optionee terminates employment due to unilateral breach of contract of the
Company or any of its subsidiaries; or (5) the Optionee’s employment terminates
for any other reason whatsoever, except for reasons specified in Sections 1.3,
1.4, 1.5, or 1.6 of Exhibit A to the Agreement.  Consequently, upon termination
of the Optionee’s employment for any of the reasons set forth above, the
Optionee may automatically lose any rights to the unvested Options granted to
him or her as of the date of the Optionee’s termination of employment, as
described in Exhibit A to the Agreement.
 
Exchange Control Information.  The Optionee must declare the acquisition of
shares to the Dirección General de Politica Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes.  The Optionee must also declare ownership of any shares with the
Directorate of Foreign Transactions each January while the shares are owned.  In
addition, if the Optionee wishes to import the ownership title of any shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGPCIE.
 
When receiving foreign currency payments derived from the ownership of shares
(i.e., cash dividends or sale proceeds), the Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is
made.  The Optionee will need to provide the financial institution with the
following information: (i) the Optionee’s name, address and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) additional information that
may be required.
 
Securities Law Information.  The grant of Options and the shares of Class B
Common Stock issued pursuant to the exercise of the Option are considered a
private placement outside of the scope of Spanish laws on public offerings and
issuances of securities.
 
SWEDEN
 
Tax Reporting Information.  When the Optionee exercises the Option, the employer
is required to report and withhold preliminary income tax on the spread at
exercise.  However, it is the Optionee's obligation to inform the employer, no
later than the month after exercise, that the Optionee has exercised the Option
and to disclose the taxable amount.
 
SWITZERLAND
 
Securities Law Information.  The grant of the Option is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.
 
Method of Exercise. The following provision supplements Section 2 of Exhibit A
to the Agreement and Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix:
 
Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise.  To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to:  (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee.  The Optionee will not be permitted to hold shares after
exercise.  Depending on the development of local laws or the Optionee’s country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Agreement.
 
TAIWAN
 
There are no country specific provisions.
 
THAILAND
 
Exchange Control Information.  If the Optionee remits funds out of Thailand to
exercise his or her Option, it is the Optionee’s responsibility to comply with
applicable exchange control laws.  Under current exchange control regulations,
Optionee may remit funds out of Thailand up to U.S.$1,000,000 per year to
purchase shares (and otherwise invest in securities abroad) by submitting an
application to an authorized agent, (i.e., a commercial bank authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency).  The application includes the Foreign Exchange Transaction Form, a
letter describing the Option, a copy of the Plan and related documents, and
evidence showing the nexus between the Company and the Employer.  If the
Optionee uses a cashless method of exercise that does not involve remitting
funds out of Thailand, this requirement does not apply.
 
When the Optionee sells shares issued upon exercise of the Option, the Optionee
must repatriate all cash proceeds to Thailand and then convert such proceeds to
Thai Baht within 360 days of repatriation.  If the amount of the Optionee’s
proceeds is US$20,000 or more, the Optionee must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form.  If
the Optionee fails to comply with these obligations, the Optionee may be subject
to penalties assessed by the Bank of Thailand.
 
The Optionee should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares into
Thailand.  The Optionee is responsible for ensuring compliance with all exchange
control laws in Thailand.
 
TURKEY
 
Exchange Control Information.  Exchange control regulations require Turkish
residents to purchase securities through financial intermediary institutions
that are approved under the Capital Market Law (i.e., banks licensed in
Turkey).  Therefore, if the Optionee exercises his or her Option using a cash
exercise method, the funds must be remitted through a bank or other financial
institution licensed in Turkey.  A wire transfer of funds by a Turkish bank will
satisfy this requirement.  This requirement does not apply to a cashless
exercise, as no funds are remitted out of Turkey.
 
UNITED KINGDOM
 
Tax Obligations.  The following provisions supplement Section 2 of the
Additional Terms For All Non-U.S. Optionees in this Appendix:
 
The Optionee agrees that, if Optionee does not pay or the Employer or the
Company does not withhold from the Optionee the full amount of Tax-Related Items
that the Optionee owes at exercise of the Option, or the release or assignment
of the Option for consideration, or the receipt of any other benefit in
connection with the Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Optionee to the Employer,
effective 90 days after the Taxable Event.  The Optionee agrees that the loan
will bear interest at the HMRC’s official rate and will be immediately due and
repayable by the Optionee, and the Company and/or the Employer may recover it at
any time thereafter by withholding the funds from salary, bonus or any other
funds due to the Optionee by the Employer, by withholding in shares issued upon
exercise of the Option or from the cash proceeds from the sale of shares or by
demanding cash or a check from the Optionee. The Optionee also authorizes the
Company to delay the issuance of any shares unless and until the loan is repaid
in full.
 


Notwithstanding the foregoing, if the Optionee is an officer or executive
director (as within the meaning of section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply.  In the event that the Optionee is an officer or
executive director and Tax-Related Items are not collected from or paid by the
Optionee within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Optionee on which additional
income tax and National Insurance Contributions may be payable.  The Optionee
acknowledges that the Company or the Employer may recover any such additional
income tax and National Insurance Contributions at any time thereafter by any of
the means referred to in Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix, although the Optionee acknowledges that he/she
ultimately will be responsible for reporting any income tax or National
Insurance Contributions due on this additional benefit directly to the HMRC
under the self-assessment regime.
 
URUGUAY
 
There are no country specific provisions.
 
VIETNAM
 
Method of Exercise.  The following provision supplements Section 2 of Exhibit A
to the Agreement and Section 2 of the Additional Terms For All Non-U.S.
Optionees in this Appendix:
 
Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise.  To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to:  (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee.  The Optionee will not be permitted to hold shares after
exercise.  Depending on the development of local laws or the Optionee’s country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit any other method of exercise
and payment of Tax-Related Items permitted under the Agreement.
 
Exchange Control Information.  All cash proceeds from the sale of shares as
described above must be immediately repatriated to Vietnam.  Such repatriation
of proceeds may need to be effectuated through a special exchange control
account established by the Company or its subsidiary or affiliate, including the
Employer.  By accepting the Option, the Optionee consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the Optionee.
 

 
 
 
